Title: From John Adams to François Adriaan Van der Kemp, 18 October 1814
From: Adams, John
To: Van der Kemp, François Adriaan



My dear Friend,
Quincy Oct. 18. 1814

Your last Letter has affected me more than any I ever received from You. The Loss of your Friend Mr Mappa, your own Loss and Madam Vanderkemps loss must be So severe, that my heart has been deeply affected with the News, in the midst of the public News. The Menaces of G.B. I despize; but the Grief of my Friend melts my heart. Oh! that you were near me!
Is the Pope and the Inquisition to make Us regret the Banishment of Napoleon and even to lament the death of Robespierre? Or
Is the Emancipation of the Scheldt, of Antwerp, of Ostend &c to guard Us against British Arrogance, So much more during than that of France?
Could I ramble with you over Montezillo, and the Hills and Vallies in its neighbourhood, I would open my whole Soull to you: but even then I Should  blush to descend from the Cause of Mankind and my own Country to the petty Interest of my own Family. But I will blush and descend.
You wish to know the Parentage of Mrs. De Windt.
His great Grandfather was Governor of St. Eustatia. This Fact I learned from a Lady as old as I am, my Neighbour Mrs Apthorp the  Widow of Mr James Apthorp, who Says that 50 Years ago, She was in the Island of St. Eustatia when Mr De Windt was Governor of that Island. She was treated with great Civility by this Gentleman and received great kindnesses from him. Upon this Information I ventured to ask Mr John Peter De Windt, then a candidate for the Affections of my Granddaughter, or rather I believe, very thoroughly possessed of them, whether De Windt of St. Eustatia was any Relation of his? With some modest hesitation he Said it was his great Grandfather. I then asked of his Grandfather? He Said he was of St. Croix or St. Thomas’s, I forget which, and that in the latter part of his life he removed to America and that his Father had lived in the New Jersey Sometimes and New York Sometimes. John Adams Smith my Grandson Says that John Peter was his Classmate at Columbia Colledge in New York.
Now You have all I know of the Parentage; and all I care about it. The Youth is modest and discreet. That is enough.
The Family have dropped the D, from the Name. And with discretion; for in Spight of all your Partiality for the Dutch I will defy you, and all human Tongues Teeth, Lips and throats to pronounce the Word, DeWindt De Wint is not So impracticable. ‘tho N. and T. cannot yet be perfectly reconciled.

John Adams
I Say little of public Affairs. We must depend on our own heads and hearts annuente Deo.